Citation Nr: 9935261	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  90-28 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991) 
based on medical treatment provided at a Department of 
Veterans Affairs (VA) facility in the 1980's.    


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from October 1950 to October 
1952.  He died on November [redacted] 1987.  The appellant is the 
veteran's widow.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1989 rating decision of the Los 
Angeles, California, VA Regional Office (RO).  This matter 
was remanded to the RO in January 1991, February 1992, and 
October 1995 for additional development.  

In a May 1997 decision, the Board determined that the 
appellant did not submit a well-grounded claim for 
entitlement to death benefits under the provisions of 
38 U.S.C.A. § 1151.  Thereafter, a timely appeal of that 
decision was filed to the United States Court of Appeals for 
Veterans Claims (formerly the Court of Veteran Appeals) 
(Court).  Following a joint motion for remand, in an order 
issued in September 1998, the Court vacated the May 1997 
Board decision and remanded the matter for appropriate 
readjudication pursuant to 38 U.S.C.A. § 7252 (a) (West 
1991).  The Court indicated that the appellant may have 
submitted medical evidence which may serve to well-ground her 
38 U.S.C.A. § 1151 claim, and that if the Board determined 
that the claim was well grounded, it was free to seek, on 
remand, an independent medical opinion on the issue of 
whether the veteran's death was caused by VA medical care.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died on November [redacted] 1987; at the time of his 
death, service connection was in effect for hemorrhoids which 
was zero percent disabling.  

3.  The immediate cause of the veteran's death was massive 
cerebral hemorrhage due to acute leukemia in blastic stage.   

4.  Massive cerebral hemorrhage due to acute leukemia in 
blastic stage was not incurred in service or within the 
applicable presumptive periods after the veteran's discharge 
from service, and is not medically related to the veteran's 
military service. 

5.  The veteran underwent chemotherapy treatments at VA 
medical facilities from August 1981 to January 1982, February 
1983, September 1983, November 1983, October 1984, December 
1984, February 1985, March 1985, and April 1985.    

6.  The medical evidence establishes that the chemotherapy 
treatment, that the veteran underwent at VA medical 
facilities in the 1980's for nodular poorly differentiated 
malignant lymphoma, caused acute non-lymphocytic leukemia; 
this was an unpredictable consequence of the chemotherapy 
treatment.  




CONCLUSION OF LAW

Dependency and indemnity compensation benefits under 38 
U.S.C.A. § 1151 based upon medical treatment at VA facilities 
in the 1980's, are warranted.  38 U.S.C.A. §§ 1151, 1310, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.312, 3.358 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concludes that the appellant's claim for 
entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 based upon 
medical treatment that the veteran received at VA medical 
facilities in the 1980's for malignant lymphoma is well 
grounded because the evidence shows that this claim is 
plausible.  The Board finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained, and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.326 (1999). 

Pertinent Law and Regulations

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).  

In order to establish service connection for a disability, 
the facts, as shown by evidence, must demonstrate that a 
disease or injury resulting in current disability was 
incurred during service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (1999).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Id.  A contributory cause of death is 
inherently one not related to the principal cause.  Id.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.

During the pendency of this appeal, pertinent laws and 
regulations related to claims filed pursuant to 38 U.S.C.A. § 
1151 were revised. 

In pertinent part, 38 U.S.C.A. § 1151, in effect prior to 
October 1, 1997, provided that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991).

The provisions of 38 C.F.R. § 3.358(c)(3) formerly required 
that in order for compensation to be payable under § 1151, 
there must be a showing that the additional disability was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instances of indicated fault on 
the part of VA.  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated the requirement of fault contained in 38 C.F.R. § 
3.358(c)(3).  The provisions of 38 C.F.R. § 3.358, excluding 
section (c)(3), remained valid.  Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. 
Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 
552 (1994).  The United States Supreme Court (Supreme Court) 
in affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  Id. 

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 stated that where it is determined that there 
is additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 1999).  However, in a precedent opinion, the VA Office 
of General Counsel held that all claims for benefits under 38 
U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97 (December 31, 1997).

The amended regulation, 38 C.F.R. § 3.358 (c)(3), provides 
that compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358.  

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). 

Analysis

In this case, the appellant submitted her claim for 
dependency and indemnity compensation benefits pursuant to 
38 U.S.C.A. § 1151 in April 1989.  Therefore, as the recent 
amendments to 38 U.S.C.A. § 1151 are not applicable in this 
case, the Board finds additional due process development is 
not warranted and that a decision in this appeal may be 
provided without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The Board has carefully reviewed the evidence of record and 
finds that the probative evidence of record supports 
entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 based upon 
medical treatment the veteran received at VA medical 
facilities in the 1980's for malignant lymphoma.  The 
probative medical evidence of record establishes that the 
chemotherapy treatment that the veteran underwent at VA 
medical facilities in the 1980's caused acute nonlymphocytic 
leukemia, and the acute nonlymphocytic leukemia caused the 
veteran's death in November 1987.  

Review of the record reveals that the veteran underwent 
medical treatment at VA medical facilities for nodular poorly 
differentiated malignant lymphoma.  VA treatment and 
hospitalization records, from a VA Medical Center located in 
Northport, New York, show that in August 1981, nodular, 
poorly differentiated, malignant lymphoma was diagnosed.  The 
veteran underwent chemotherapy treatments at the VA Medical 
Center in Northport until January 1982, with good response.  
He underwent additional chemotherapy treatments in February 
1983, September 1983, November 1983, October 1984, December 
1984, February 1985, March 1985, and April 1985.  He 
underwent radiation therapy in February 1984.  

VA hospitalization and treatment records from the VA Medical 
Center in Long Beach, California, show that in January 1987, 
the veteran was considered to be out of remission with a 
recurrence of lymphoma.  In February 1987, the veteran was 
evaluated at the Division of Oncology at the S. University 
School of Medicine in Stanford, California.  The assessment 
was malignant lymphoma, follicular small cell cleaved type 
with bone marrow involvement with low-grade lymphoma and with 
some mild hypercellularity.  Mild chemotherapy was 
recommended.  It was noted that removal of the spleen may be 
necessary.  

VA hospitalization records from the Long Beach VA Medical Center 
show that in May 1987, the veteran underwent a splenectomy due to 
worsening thrombocytopenia.  The discharge diagnosis was Stage IV 
poorly differentiated lymphoma, hypersplenism with splenomegaly 
secondary to poorly differentiated lymphoma, and 
thrombocytopenia.

The medical evidence of record establishes that in 1987, acute 
nonlymphocytic leukemia was diagnosed.  VA hospitalization 
records from the Long Beach VA Medical Center show that on 
October 26, 1987, the veteran was admitted with a two to three 
week history of an enlarging number and size of axillary and 
inguinal nodes and a new left thoracic subcutaneous nodule, a one 
week history of severe fatigue, and a fever of 101 degrees the 
night prior to admission.  It was noted that a chest CT scan in 
September 1987 revealed anterior mediastinal adenopathy with 
retrocaval pretracheal and zygoesophageal nodes.  Bone marrow 
biopsy showed numerous progranulocytes and promonoblasts with 
allorods; the diagnosis was acute nonlymphocytic leukemia.  An 
October 27, 1987 VA hematology/oncology treatment record 
indicates that "secondary" acute nonlymphocytic leukemia was 
diagnosed.  It was noted that the veteran's acute leukemia 
appeared to be "probably secondary" to prior use of alkylating 
agents for treatment of the veteran's lymphoma.  The veteran was 
discharged on October 28, 1987 upon his request.  The discharge 
diagnoses were history of nodular, poorly differentiated 
lymphoma, diagnosed in 1981; acute nonlymphocytic leukemia; mild 
fever; and neutropenia.

The medical evidence of record establishes that the acute 
nonlymphocytic leukemia caused the veteran's death in November 
1987.  VA hospitalization records show that the veteran was 
admitted to the VA Medical Center in Long Beach on October 30, 
1987 with complaints of weakness and fatigue which had gotten 
progressively worse since his last admission.  A November [redacted] 1987 
VA treatment record indicates that during the veteran's 
hospitalization, the hematology/oncology doctors held "an 
extensive meeting" with the veteran's family about the veteran's 
poor prognosis and his options were discussed.  It was estimated 
that without treatment, the maximum life expectancy was two weeks 
and with treatment, his chances of survival were 1 in 500,000.  
The veteran and his family were aware of his diagnosis and 
prognosis.  He elected to go home on pass on October 31, 1987 to 
be with his family. 

Records from the D. C. Hospital, dated from November 1, 1987 to 
November [redacted] 1987, indicate that on November 1, 1987, the veteran 
had a massive cerebral hemorrhage.  He was comatose upon 
admission.  The veteran did not respond to medical treatment and 
on November [redacted] he died.  The final diagnosis was massive 
intracerebral hemorrhage, status post chronic lymphoma, and acute 
leukemia of blastic type.  His death certificate lists the 
immediate cause of death as massive cerebral hemorrhage due to 
acute leukemia in blastic stage.  

There is medical evidence of record which establishes that 
the chemotherapy treatment, which the veteran underwent at VA 
medical facilities in the 1980's, caused the acute 
nonlymphocytic leukemia, which caused the veteran's death.  
In an independent medical opinion, dated in August 1999, Dr. 
F.M.S., Professor of Medicine and Cell Biology and Chief of 
the Division of Hematology and Oncology at U. Memorial 
Medical Center, concluded that the chemotherapy that the 
veteran underwent at the VA medical facilities in the 1980's 
caused the acute non-lymphocytic leukemia.  Dr. F.M.S. stated 
that the leukemia was an unpredictable consequence of the 
veteran's prior medical treatment.  Dr. F.M.S. noted that he 
had reviewed the veteran's medical records.  

In the August 1999 medical opinion,. Dr. F.M.S. indicated 
that the veteran presented with follicular poorly 
differentiated malignant lymphoma in August 1981.  He 
underwent multiple chemotherapy treatments through 1985.  The 
veteran was evaluated at S. University in 1987, where the 
diagnosis of follicular small cleaved cell lymphoma was 
confirmed.  Dr. F.M.S. indicated that the veteran had a 
splenectomy due to worsening thrombocytopenia.  At that time, 
he was Stage IV lymphoma with progressive splenomegaly and 
adenopathy.  His bone marrow was noted to be somewhat 
compromised and initial treatment with Gliomycin and 
Vincristine was suggested due to his low counts.  In October 
1987, the veteran had enlarging lymph nodes and a bone marrow 
which showed acute nonlymphocytic leukemia.  This was felt to 
be secondary to the veteran's prior chemotherapy for the 
treatment of the lymphoma.  Dr. F.M.S. indicated that from 
that point, the veteran had a downhill course.  On November 
1, 1987, the veteran had a massive cerebral hemorrhage and 
was comatose upon admission.  He died on November [redacted] 1987.  

Dr. F.M.S. concluded that the chemotherapy treatment for the 
nodular, poorly differentiated malignant lymphoma, that the 
veteran underwent at a VA medical facility, caused the acute 
non-lymphocytic leukemia.  Dr. F.M.S. indicated that the 
acute nonlymphocytic leukemia was an additional injury or 
disability, and it was an unpredictable consequence of the 
prior chemotherapy treatment.  Dr. F.M.S. stated that this 
complication was well-recognized and it was not preventable.  
He stated that the veteran's lymphoma, of course, required 
treatment, and therefore, exposure to those agents was 
inevitable.  

Dr. F.M.S. stated that the veteran's disease was typical for 
a follicular, small cleaved cell lymphoma which showed 
initial responsiveness to treatment that continues to recur.  
Over the treatment time period, the veteran was exposed to 
multiple chemotherapeutic regimens, most of which include 
alkylating agents.  Dr. F.M.S. stated that the alkylating 
agents have been known to cause acute non-lymphocytic 
leukemia in 5 percent of the patients who are exposed.  The 
longer the duration of the treatment with alkylating agents, 
the higher the risk.  Dr. F.M.S. stated that the veteran's 
case was in no way mismanaged, in his view.  He indicated 
that acute non-lymphocytic leukemia, which occurred as a 
result of prior alkylating agent therapy, was a very 
difficult leukemia to treat.  Dr. F.M.S. indicated that 
considerable patient morbidity and mortality can be incurred 
with treatment of this leukemia.  Many patients elect not to 
undergo treatment, given the very poor prognosis associated 
with the treatment-induced acute non-lymphocytic leukemia. 

Based on the evidence of record, the Board finds that the 
veteran incurred acute nonlymphocytic leukemia as a result of 
the chemotherapy treatments that he underwent at VA medical 
facilities in the 1980's.  The medical evidence of record 
establishes that the acute nonlymphocytic leukemia was an 
additional disability that resulted from the chemotherapy 
treatment.  The evidence establishes that this additional 
disability was not a "necessary consequence" of the 
chemotherapy treatment, because it was not "certain to 
result from" or "intended to result from" the chemotherapy 
treatment.  See 38 C.F.R. § 3.358.  The medical evidence of 
record shows that acute nonlymphocytic leukemia was an 
unpredictable consequence of the chemotherapy treatment.  The 
medical evidence of record further establishes that the acute 
nonlymphocytic leukemia caused the veteran's death in 
November 1987.  Therefore, dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1151 are 
warranted, and the appellant's claim is granted.  38 U.S.C.A. 
§§ 1151, 1310, 5107; 38 C.F.R. §§ 3.312, 3.358  


ORDER

The appellant's claim for dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1151 based on the 
veteran's treatment at a VA facility in the 1980's is 
granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

